Citation Nr: 0919741	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  02-08 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability, to include as secondary to the 
service connected right leg/knee disability.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1975 to 
November 1978.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from December 2001 (lumbar spine) 
and July 2005 (TDIU) rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the benefits sought on appeal.

Pursuant to October 2003 and December 2007 Board decisions, 
the Veteran's lumbar spine disability claim was remanded for 
further development of the record.  Additionally, it was 
determined that the Veteran's TDIU and service connection 
(lumbar spine) claims were inextricably intertwined, and 
thus, adjudication of the TDIU claim could not be 
accomplished until development of the lumbar spine claim had 
been completed.  As the RO has substantially complied with 
the Board's remand directives, the Board may now proceed with 
adjudication of the present appeal.  

In a statement made to the Veteran's Congressperson, made in 
March 2008, he complained that the 20 percent rating he was 
given for his right leg disability was inadequate.  This 
matter is referred to the RO for appropriate action.  

The issue of a total disability rating for compensation 
purposes based on individual unemployability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO determination in July 1987 denied 
entitlement to service connection for a lumbar spine 
disability.

2.  The evidence added to the record since July 1987, when 
viewed in the context of the entire record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
lumbar spine disability.

3.  An unappealed RO determination in July 1999 denied 
entitlement to service connection for a lumbar spine 
disability as secondary to the service connected right 
knee/leg disability.  

4.  The evidence added to the record since July 1999, when 
viewed in the context of the entire record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
lumbar spine disability as secondary to the service-connected 
right leg/knee disability.  


CONCLUSIONS OF LAW

1.  The July 1987 rating decision which denied entitlement to 
service connection for a lumbar spine disability is final. 38 
U.S.C.A. § 7105 (West 2002).

2.  The evidence received subsequent to the July 1987 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability have not been met. 38 U.S.C.A. §§ 
5108, 5103, 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. 
§3.156 (as in effect prior to August 29, 2001); 38 C.F.R. §§ 
3.102, 3.159, 3.160(d), 20.1103 (2008).

3.  The July 1999 rating decision which denied entitlement to 
service connection for a lumbar spine disability, as 
secondary to the service connected right leg/knee disability 
is final. 38 U.S.C.A. § 7105 (West 2002).

4.  The evidence received subsequent to the July 1999 rating 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability as secondary to the service connected 
right leg/knee disability have not been met. 38 U.S.C.A. §§ 
5108, 5103, 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. 
§3.156 (as in effect prior to August 29, 2001); 38 C.F.R. §§ 
3.102, 3.159, 3.160(d), 20.1103 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the Veteran was sent notice letters in March 2001, June 
2001, and March 2006 that provided information as to what 
evidence was required to substantiate the claim and of the 
division of responsibilities between VA and a claimant in 
developing an appeal.  Moreover, the March 2006 letter 
informed the Veteran of what type of information and evidence 
was needed to establish a disability rating and effective 
date.  The Board recognizes that Dingess notice was not sent 
to the Veteran until March 2006, however, as the instant 
decision denies reopening a claim of service connection, no 
disability rating or effective date will be assigned.  
Accordingly, any timing defect as to Dingess notice is moot

The notice letters discussed above did not comply with the 
requirements under Kent.  However, based on the information 
supplied in the statement of the case and supplemental 
statements of the case, which included the criteria for new 
and material evidence and indicated the basis for the prior 
denial, a reasonable person would understand what was 
required to substantiate the claim.  Thus, any potential 
prejudice is found to be overcome here.  

Regarding the remaining notice requirements, the letters 
dated in March 2001 and June 2001 discussed above fully 
addressed all notice elements and were sent prior to the 
initial December 2001 RO decision in this matter.  Therefore, 
the Board concludes that adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further development 
is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examinations.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed. See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material." 

Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001. See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  As 
the Veteran filed his claim prior to this date, in June 2001, 
the earlier version of the law is applicable here.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999).  
If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the Veteran in developing the facts necessary for 
his claim has been satisfied. See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2002)(eliminates the concept of a well-grounded claim).  

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lumbar 
spine disability.

Service connection for a lumbar spine disability has been 
denied on both direct and secondary bases by rating decisions 
in July 1987 and July 1999, respectively.  At the time of the 
July 1987 rating decision, the RO determined that the 
Veteran's back disability (diagnosed as degenerative disc 
disease) was not directly incurred or aggravated by service.  
It was further determined that the Veteran's right leg 
"discomfort" was due to the degenerative disc disease, with 
radicular symptomatology.  The Veteran did not appeal the 
rating decision and it became final. See 38 U.S.C.A. §7105.  

In an October 1998 communication to the RO, the Veteran 
asserted that his back disability was caused by his service 
connected right leg disability.  A July 1999 rating decision 
determined that no such evidence of aggravation had been 
presented; in fact, the medical evidence revealed that the 
Veteran had sustained back injuries from a work related 
incident and subsequent motor vehicle accident.  Accordingly, 
the RO denied service connection for a back disability on a 
secondary basis.  The Veteran did not appeal that 
determination and it became final. See 38 U.S.C.A. §7105.  

The evidence of record at the time of the last final 
determinations in July 1987 and 1999 included service 
treatment records, VA examination reports, numerous private 
hospitalization/treatment reports, and Social Security 
Administration (SSA) and Workers' Compensation records.  Such 
evidence established that the Veteran was treated for back 
pain on several occasions during service in 1976; the 
diagnosis was lumbar strain, but no known injury or etiology 
was noted.  Service treatment records were otherwise silent 
as to complaints, treatment, or diagnoses referable to the 
back. Separation examination conducted in 1978 revealed 
normal clinical evaluations of the spine and musculoskeletal 
system.  

Next, an August 1989 Workers Compensation settlement 
agreement revealed that the Veteran had injured his lower 
back at work while lifting a spool of yarn in December 1986.  
The associated private medical records indicated that the 
Veteran subsequently underwent a laminectomy for a herniated 
disc in June 1987 and a decompression laminectomy in November 
1987.  

A VA examination dated in April 1987 revealed a diagnosis of 
degenerative disc disease (DDD) of the lumbar spine.  The 
Veteran subjectively complained of right lower leg radicular 
pain, which the examiner expressly attributed to his non-
service connected lumbar DDD.  

Other evidence of record at the time of the last final 
determinations demonstrated continued private treatment for 
low back pain, and in particular, degenerative disc disease, 
spondylosis, and arachnoiditis.  Notably, private treatment 
records consistently reflected a history of low back 
symptomatology dating back to his work-related lifting injury 
in December 1986.  

Private neurology records from 1996 to 1998 indicated that 
the Veteran sustained another work-related back injury in 
October 1990; in 1997, neurology records revealed that he was 
treated for back symptomatology after he was involved in a 
motor vehicle accident 1995, which was noted to have further 
aggravated his low back condition.  A November 1996 private 
medical record confirmed that the Veteran's current back 
symptoms were related to the 1995 incident.  

Based on the above evidence, the Veteran's claim was denied 
in July 1987 (on a direct basis) and again in July 1999 (on a 
secondary basis) because no evidence had been presented 
showing that the Veteran's back disability was the result of 
service, or otherwise proximately due to a service connected 
disability. 

In June 2001, the Veteran sought to reopen his back injury 
claim.  In a December 2001 rating decision, the RO denied 
that request.  The Veteran disagreed with that decision and 
initiated the instant appeal.  The Board must now consider 
whether any evidence submitted subsequent to those 
determinations is new and material.

The evidence submitted after the last final prior denials by 
the RO in July 1987 and July 1999 includes copies of SSA 
records and decisions, VA joint examination reports (dated 
December 1996, March 2001, February 2006, May 2007), VA 
outpatient treatment records, private treatment records, and 
statements from the Veteran in support of his claim. 

In sum, the evidence listed above is not found to be new and 
material.  The private and VA medical records submitted 
simply reflect continued treatment for current low back 
disabilities, including degenerative disc disease, 
arachnoiditis, lumbar radiculopathy, and spondylosis.  All 
such diagnoses had been established at the time of the last, 
final rating decisions.  Most recently, a May 2007 VA 
examination expressly attributed the Veteran's lower 
extremity neurological symptoms (i.e., radicular pain) to the 
non-service connected low back disability.  Again, this had 
been previously established by VA examination in April 1987.  
With respect to the SSA records, these documents merely show 
that the Veteran was found to be "disabled" (within the 
meaning of the Social Security Act) as of March 1987 due to 
his 1986 work-related back injury.  All of these facts were 
already well established at the time of the last final rating 
decisions in 1987 and 1999.  Therefore, the SSA records, and 
private and VA medical records/examinations are cumulative 
and redundant and are not so significant that they must be 
considered in order to fairly adjudicate the claim.  See 38 
C.F.R. § 3.156(a)

In short, the evidence in 1987 and 1999 failed to demonstrate 
that a current low back disability was causally related to 
active service or was proximately due to the service 
connected right knee gunshot wound.  Such evidence remains 
lacking here.  In fact, to the extent that the etiology of 
the low back disability has been addressed since the last 
final rating decisions, it has been attributed to a post-
service occupational injury in 1986 and a motor vehicle 
accident in 1995, and is not material as it fails to address 
the question at hand in this appeal.  For these reasons, the 
requirements under 3.156(a) have not been met, and 
accordingly, the request to reopen the claim of entitlement 
to service connection for a low back disability is denied.


ORDER

New and material evidence having not been received, the 
Veteran's request to reopen a claim of entitlement to service 
connection for a lumbar spine disability, to include as 
secondary to the service connected right leg/knee disability, 
is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a review of the claims file reveals the need for 
additional development before adjudication can take place.

As for the Veteran's claim for TDIU, total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities: Provided, that if there is only one 
such disability, this disability shall be ratable as 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more. 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2008).  For TDIU purposes, marginal 
employment is not to be considered substantially gainful 
employment. 38 C.F.R. § 4.17 (2008).  Factors to be 
considered, however, will include the Veteran's employment 
history, educational attainment and vocational experience. 38 
C.F.R. § 4.16 (2008).

The Veteran asserts that he is unable to work due to his 
service connected right leg disabilities (i.e., residuals of 
a gunshot wound to the right leg and knee).  For example, in 
his August 2007 substantive appeal, he stated that he has 
tried to obtain employment but that no one would hire him due 
to his knee/leg problems; he pointed to the fact that he has 
had two recent knee surgeries, in 2004 and 2006, both of 
which required several months convalescence. 

In the instant case, the Veteran's combined rating does not 
meet the schedular criteria to render him eligible for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  
Nevertheless, it is the established policy of VA that all 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b) (2008).  Rating boards are required to submit to the 
Director, Compensation and Pension Service, for 
extraschedular consideration all cases of Veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a).  The CAVC has clarified that, where a 
claimant does not meet the schedular requirements of 4.16(a), 
the Board has no authority to assign a TDIU rating under 
4.16(b) and may only refer the claim to the C&P Director for 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).

An assessment for extra-schedular referral requires 
consideration of the Veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. § 
4.16(b) (2008).  The Veteran's age and the effects of non- 
service connected disabilities, however, are not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2008).  The 
issue at hand involves a determination as to whether there 
are circumstances in this case, apart from the non-service-
connected conditions and advancing age, that would justify a 
total disability rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  The Board must determine 
if there is some service connected factor outside the norm 
which places the Veteran in a different position than other 
Veterans with a 20 percent combined disability rating.  The 
fact that the Veteran is unemployed or has difficulty 
obtaining employment is not enough as a schedular rating 
provides recognition of such.  Rather, the Veteran need only 
be capable of performing the physical and mental acts 
required by employment.  Id.  The schedular criteria 
contemplate compensating a Veteran for considerable loss of 
working time from exacerbations proportionate to the severity 
of the disability.  See 38 C.F.R. § 4.1 (2008).

The Veteran must be afforded a VA examination to determine 
whether his service connected disabilities preclude him from 
performing substantially gainful employment.  A VA 
examination in this regard has not yet been afforded to the 
Veteran.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an appropriate VA 
examination so as to provide an opinion 
concerning the extent of functional and 
industrial impairment resulting from the 
Veteran's service connected disabilities.  
The opinion should address whether his 
service-connected disabilities alone are 
so disabling as to render him 
unemployable.  The Veteran's age and the 
effects of non- service connected 
disabilities cannot be factors for 
consideration in making the determination.  
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  Copies of all pertinent records in 
the Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  All 
necessary tests should be conducted. 

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


